DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 03/30/2022. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
The applicant elected claims 1-17 with traverse. Claims 1-17 are hereby examined on the merits

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (Publication number: US 2018/0374955).

Consider Claim 1, Yoshida shows a display apparatus comprising a substrate and a pixel including a light-emitting region on the substrate (figure 6), wherein the pixel comprises:
(a) A pixel electrode (figure 2; paragraphs 30 and 31); (Yoshida shows that each of the plurality of oxide semiconductor TFTs includes a first gate electrode).
(b) A conductive layer between the substrate and the pixel electrode and including an extending portion at least partially overlapping the light-emitting region to pass over a central portion of the light-emitting region (see paragraphs 30 and 31); (forming a plurality of oxide semiconductor TFTs including a first TFT and a second TFT, and at least one circuit including the first TFT, on a substrate, wherein the second TFT is arranged in each of the plurality of pixels; (B) forming an inorganic insulating layer so as to cover the first TFT and the second TFT; (C) forming a first transparent conductive film above the inorganic insulating layer and patterning the first transparent conductive film so as to form a lower transparent electrode; (D) forming a dielectric layer on the lower transparent electrode; (E) forming a second transparent conductive film on the dielectric layer and patterning the second transparent conductive film so as to form an upper transparent electrode).

Consider Claims 2 and 3, Yoshida shows that in the plane view, the light-emitting region has an overlapping region that overlaps the extending portion, a first region located at one side of the overlapping region, and a second region located at another side of the overlapping region, wherein an area of the first region is equal to an area of the second region, wherein the first region and the second region are symmetrical to each other with respect to the overlapping region (see paragraph 64 and figure 2A); (The first TFT 101 includes a substrate 1, a gate electrode 3A supported on the substrate 1, a gate insulating layer 4 covering the gate electrode 3A, an oxide semiconductor layer 5A formed on the gate insulating layer 4 and serving as the active layer, a source electrode 7A and a drain electrode 8A, and a back gate electrode). 

Consider Claim 4, Yoshida shows that the extending portion entirely overlaps the light-emitting region (see figure 2A).

Consider Claims 5 and 6, Yoshida shows a voltage is applied to the conductive layer, wherein the pixel further comprises: a lower voltage line under the conductive layer, wherein the lower voltage line supplies a voltage (paragraphs 71 and 72); (The back gate electrode BG of the present embodiment is a part of the shield layer 30 and has a common potential. The common potential is −1V to −2V, for example. As can be seen from FIG. 3, if a negative potential is given to the back gate electrode BG, the threshold voltage of the first TFT 101 shifts toward the positive direction).
	
Consider Claim 7, Yoshida shows that the pixel further comprises: an insulating layer between the lower voltage line and the conductive layer, -2- Application No.: 16/932,660wherein the lower voltage line and the conductive layer are electrically connected to each other through a contact hole defined in the insulating layer (see paragraphs 73); (when the shield layer 30 is formed from the same transparent conductive film as the pixel electrode, the shield layer 30 may be connected directly to the common electrode or the common line in the contact hole provided in a dielectric layer 17).

Consider Claims 15 and 16, Yoshida shows that the conductive layer further includes a wiring portion that extends in a first direction and to which a voltage is applied, wherein the wiring portion does not overlap the light-emitting region, wherein the extending portion extends in a second direction intersecting the first direction (see paragraphs 30 and 31); (forming a plurality of oxide semiconductor TFTs including a first TFT and a second TFT, and at least one circuit including the first TFT, on a substrate, wherein the second TFT is arranged in each of the plurality of pixels; (B) forming an inorganic insulating layer so as to cover the first TFT and the second TFT; (C) forming a first transparent conductive film above the inorganic insulating layer and patterning the first transparent conductive film so as to form a lower transparent electrode; (D) forming a dielectric layer on the lower transparent electrode; (E) forming a second transparent conductive film on the dielectric layer and patterning the second transparent conductive film so as to form an upper transparent electrode).

Consider Claim 17, Yoshida shows that the wiring portion and the extending portion are integrally formed  (see paragraph 64 and figure 2A); (The first TFT 101 includes a substrate 1, a gate electrode 3A supported on the substrate 1, a gate insulating layer 4 covering the gate electrode 3A, an oxide semiconductor layer 5A formed on the gate insulating layer 4 and serving as the active layer, a source electrode 7A and a drain electrode 8A, and a back gate electrode). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Publication number: US 2018/0374955) in view of Li et al (Publication number: US 2016/0013210).

Consider Claim 8, Yoshida does not specifically show a first electrode layer at least partially overlapping the first channel region; a second electrode layer on the first electrode layer and overlapping the first electrode layer; a node connection line between the conductive layer and the second electrode layer and having a first side connected to the first electrode layer.  
In related art, Li et al shows a first electrode layer at least partially overlapping the first channel region; a second electrode layer on the first electrode layer and overlapping the first electrode layer; a node connection line between the conductive layer and the second electrode layer and having a first side connected to the first electrode layer (paragraphs 59 and 61); (a drain electrode arranged on the second transparent conductive portion and at a layer where the source electrode is located, the source electrode and the drain electrode being arranged at both sides of the gate electrode, respectively, a TFT channel region being formed between a part of the source electrodes and the drain electrodes, and the gate insulating layer via-hole being arranged between the other part of the source electrodes and the drain electrodes).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Li et al into the teaching of Yoshida in order to enhance product quality (see Li et al; paragraphs 5 and 6).

Consider Claims 9 and 10, Yoshida shows that the plane view, wherein the node connection line overlaps the light-emitting region and the extending portion covers a region where the node connection line and the light-emitting region overlap each other, wherein the extending portion entirely covers the node connection line (see paragraph 64 and figure 2A); (The first TFT 101 includes a substrate 1, a gate electrode 3A supported on the substrate 1, a gate insulating layer 4 covering the gate electrode 3A, an oxide semiconductor layer 5A formed on the gate insulating layer 4 and serving as the active layer, a source electrode 7A and a drain electrode 8A, and a back gate electrode). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Publication number: US 2018/0374955) in view of Li et al (Publication number: US 2016/0013210) in view of Xu (Publication number: US 2017/0153740).

Consider Claim 11, Yoshida and Li et al do not specifically show that the first electrode layer has an island form.  In related art, Xu shows that the first electrode layer has an island form (see paragraph 140); (Xu shows  gate isolation layer covering the gate scan line, a gate of the TFT, and the data line is located on the gate isolation layer, and an island shape active layer of the TFT is located on the gate isolation layer, and a source and a drain of the TFT are respectively coupled to the island shape active layer, and the pixel electrode is located on the gate isolation layer and coupled to a drain of the TFT, and an insulation protective layer covering the data line, the pixel electrode, the source and the drain of the TFT, and the common electrode is paved on the insulation protective layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Xu into the teaching of Yoshida and Li et al in order to cover the gate scan line (see Xu; paragraphs 14 and 15).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/16/2022